Citation Nr: 1337547	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  13-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for loss of front teeth due to trauma for treatment purposes.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to October 1976. 

This matter comes to the Board of Veterans' Appeals from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.



FINDINGS OF FACT

1.  The weight of evidence shows no nexus between a current diagnosis of loss of front teeth and service, to include in-service trauma resulting in a lip injury.

2.  The Veteran only has one service-connected disability - tinea pedis - and it is rated as zero percent disabling.


CONCLUSION OF LAW

Loss of front teeth was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2001 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381 (2013); 38 C.F.R. § 3.381 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In that letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a July 2013 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment records and afforded the appellant a VA examination.  The Board notes that the VA examination provided sufficient clinical findings so as to allow the Board to address whether the loss of teeth is related to active service.  Therefore, the Board finds that this examination is adequate on which to base a decision.

Governing Law and Regulation

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorders.  The Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Accordingly, the Board will address both service connection for compensation and service connection for outpaptient treatment purposes.

Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2013). Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013).

The rating activity will consider each missing tooth to determine whether it was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition was due to combat or other in-service trauma.  38 C.F.R. § 3.381 (2011).  The Board notes that 38 C.F.R. § 3.381 was amended in 2012 but with no substantive changes as to missing teeth due to in-service trauma.  38 C.F.R. § 3.381 (2012).  However, under the revised version of 38 C.F.R. § 3.381, service connection can also be granted for missing teeth solely for the purpose of establishing eligibility for outpatient dental treatment if a veteran is totally disabled due to a service-connected disability.  See id.

Analysis

The Veteran's service treatment records reflect that he was struck in the lip during service and required sutures.  He reports that his teeth were loosened at that time, but that he was told that his gums would "tighten up" and secure the teeth after his mouth healed.  He essentially contends that his gums never tightened and that this injury caused or contributed to the eventual loss of multiple teeth.  The Veteran does not appear to be contending that any teeth were lost or extracted while on active duty as a consequence of this injury.  Rather, he reports that upper and lower teeth were lost after his discharge, but that the loss was a direct result of the in-service trauma.

As noted above, compensable service connection for loss of teeth can only be granted where there is loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In this case, there is no evidence of loss of substance of body of maxilla or mandible.  However, the Board will consider whether the Veteran is entitled to noncompensable service connection for for the sole purposes of receiving VA outpatient treatment.

In this regard, the Board has reviewed all service treatment records, all VA treatment records, and the VA examination report.  These records do not include any opinion linking the appellant's current missing teeth to service, to include the in-service lip injury.  These records do not reveal any competent evidence of missing teeth during service.

The report of medical examination conducted at enlistment shows no evidence of any missing teeth or other dental condition at entry.  In June 1976, the Veteran was hit in the lower lip by a fist.  He required sutures.  Mandibular X-rays series showed no bony abnormalities.  Dental records reflect that the sutures were later removed and that healing was normal.  Service treatment records, to include dental records, do not indicate that the Veteran had any teeth extracted after the in-service trauma, or that he otherwise had any loose or missing teeth.

An April 2013 VA examiner opined that it did not seem likely that teeth were lost as a consequence of the in-service trauma in 1976.   The examiner's basis was that service treatment records show no mention of a tooth injury, that the in-service X-rays and pictures show that the teeth were in place and not broken, and that the teeth were not lost until 2008.

The Board notes that although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the cause of his tooth loss years after he alleges that his teeth were subject to an external trauma falls outside the realm of common knowledge of a lay person.    

Furthermore, although the Veteran is competent to report this symptomatology but the Board does not find him credible with regard to experiencing loose teeth as an immediate consequence of the in-service trauma or continuously thereafter.  The April 2013 VA examiner noted that he in-service X-rays and pictures show that the teeth were in place and not broken.  In other words, there is contemporaneous medical evidence that directly contradicts the Veteran's assertion that his teeth have been loose since the in-service trauma in 1976 resulting in a lip injury.

The Veteran only has one service-connected disability - tinea pedis - and it is rated as zero percent disabling.  Therefore, service connection cannot be granted for missing teeth solely for the purpose of establishing eligibility for outpatient dental treatment on the basis that the Veteran is totally disabled due to a service-connected disability.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that there is a  nexus between a current diagnosis of loss of front teeth and service, to include in-service trauma resulting in a lip injury.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for loss of front teeth for treatment purposes is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


